Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered February 21, 1980, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While it is plain that the 90-year-old complaining witness was not easy to examine, defendant’s extensive cross-examination ultimately elicited answers to all questions. The cross-examination, which extended into a second day, was repetitive to the point of tedium, and was far from gentle despite the age of the witness. Focusing on the insulting nature of some of the witness’ responses, our dissenting colleague concludes that the trial became a mockery. We disagree. In reviewing the record, we do not find that defendant was deprived of a fair trial because an extremely aged woman, who ultimately answered the questions put, was absurdly crotchety in responding to some. Defendant’s other contentions do not warrant reversal. Lazer, J.P., Gulotta and Cohalan, JJ., concur.